DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Status of Claims
	Claims 7-10 and 12-14 were rejected in Office Action mailed on 08/11/2021.
	Applicant filed a response, amended claim 1 and cancelled claim 12. Claim 11 was previously cancelled.
	Claims 1-10 and 13-14 are currently pending in the application, of claims 1-6 are withdrawn from consideration.
	Claims 7-10 and 13-14 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki et al. (U.S. Patent Application Publication 2002/0022161) and further in view of Ikeda et al. (U.S. Patent Application Publication 2016/0276681) (also published as JP 6187599 – cited in IDS) and Berlowitz et al. (U.S. Patent Application Publication 2017/0271701).
Regarding claim 7, Kurosaki teaches a pressure control method of a fuel cell stack (i.e., fuel cell system and process of controlling the same) (abstract) (paragraph [0010]) comprising the steps of:
controlling the revolutions per minute (RPM) of an air compressor for supplying air to a cathode side of the fuel cell stack (i.e., the revolution speed of the compressor is controlled to be increased or decreased by increasing or increasing the amount of air flowing to the cathode inlet) (paragraph [0007], [0036]) and controlling the pressure at an anode side of the fuel cell stack to be a first target pressure based on a required output of the fuel cell stack (i.e., controlling the power generation amount of the fuel cell by controlling the flow amount and the pressure of the air and the amount of supply gas) (paragraphs [0025]-[0027]); and
calculating a differential pressure between the anode side of the fuel cell stack and the cathode side of the fuel cell stack and modifying the first target pressure or the RPM of the air compressor based on the differential pressure (i.e., the hydrogen gas pressure at the anode inlet side and the air pressure at the cathode inlet side are controlled so that the pressure difference falls within a tolerance range) (paragraphs [0007], [0011], [0018], [0025]-[0027]). 
Kurosaki does not explicitly articulate the specifics the differential pressure is smaller than a first pressure, the first target 25pressure is modified to be a second target pressure by adding a DB1/ 103412592.130corrected pressure, which has the differential pressure as a variable, to the first target pressure as a variable. Nonetheless, Kurosaki teaches the hydrogen gas pressure at the anode inlet side and the air pressure at the cathode inlet side are controlled so that the pressure difference between the hydrogen pressure and air pressure falls within a tolerance range (paragraph [0007]) and are set to a prescribed value 
Ikeda, directed to a fuel cell system (abstract), teaches a pressure control fuel cell system method (i.e., pressure of each reaction gases to be supplied to a corresponding electrode is controlled) (paragraph [0003]), where a first target pressure (i.e., target anode pressure) is modified based on a differential pressure (as shown in figure 7) (i.e., differential pressure varies) (paragraph [0085]). Further, Ikeda teaches in the step of modifying, when the differential pressure is smaller than a first pressure, the first target pressure is modified to be a second target pressure by adding a corrected pressure, which has the differential pressure as a variable (i.e., differential pressure varies), to the first target pressure as a variable (paragraphs [0086]-[0093]; [0125]-[0133]) (see figure 7). Ikeda teaches the above steps suppress occurrence of starvation and deterioration of mechanical strength of the electrolyte membrane (paragraph [0094]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ikeda to include the specifics in the step of modifying the first target pressure based on the differential pressure as taught by Ikeda in order to suppress occurrence of starvation and deterioration of mechanical strength of the electrolyte membrane.
Kurosaki does not explicitly articulate the specifics of blocking an opening of a purge valve or a drain valve disposed at a fluid flow position between the anode side of the fuel cell stack and the 
Berlowitz, related to chemical production and/or power generation processes (paragraph [0002]), recognizes pressure drop across a flow path in a fuel cell stack can potentially result in various problems (paragraph [0126]) and teaches improved pressure management is achieved by minimizing pressure variations (paragraph [0117]-[0118]). Further, Berlowitz teaches during conventional operations, coupling between the anode and cathode can reduce the differences in pressure drop and balance the cathode and anode pressures (paragraph [0126]). Moreover, Berlowitz recognizes that crossover of oxygen (i.e., leak of oxidant) from cathode to anode due to cathode pressure being higher that anode pressure result in combustion of anode fuel to heat without electrical production as well as potentially inducing hot spots that could degrade operations/system integrity (paragraph [0126]).
	In light of the disclosure of Berlowitz where a coupling is required in between the anode and cathode to regulate differences in pressure so that crossover of oxygen is reduced, it would therefore be obvious to one of ordinary skill in the art to modify Kurosaki so that the purge valve is utilized as the coupling in fluid flow positon between the cathode and the anode to regulate pressure differences in a 
Regarding claim 8, Kurosaki teaches in the step of controlling, the RPM of the air compressor is calculated by an air flow rate according to a required output of the fuel cell stack (i.e., controls the flow amount of air flowing tower the cathode inlet side of the fuel cell to be a target airflow amount corresponding to a target power generation…) (paragraph [0042], [0035]-[0036]).
Regarding claim 10, Kurosaki teaches the method as described above in claim 7. Kurosaki teaches the differential pressure is calculated by measuring pressures at the inlets of the anode side and cathode side of the fuel cell stack (i.e., the pressure difference between the hydrogen pressure and the air pressure is controlled) (paragraph [0007]) and the air pressure is measured by a pressure sensor (paragraph [0023], [0035], [0038]). Kurosaki does not explicitly teach a pressure sensor to measuring the pressure of the anode side however, since the pressure is controlled and there is a pressure difference between the hydrogen pressure and the air pressure, it is clear that the pressure needs to be measured in order to obtain the differential pressure value. Pressure sensors are well known and conventional in fuel cell and power generation related systems to measure gas/air pressure. It would be obvious to a skilled artisan to also include a sensor to detect the pressure of anode side in order to monitor and determine the pressure difference between the anode side and the cathode side. As to the limitation “subtracting the pressure at the inlet of the cathode side from the pressure at the inlet of the anode side” such is implicit as Kurosaki teaches there is a pressure difference, which is interpreted as the difference between two applied pressures or points (e.g., hydrogen pressure and air pressure). 
Regarding claim 13-14,   Kurosaki teaches the method as described above in claim 7. Kurosaki does not explicitly articulate the specifics as recited in the instant claims. Nonetheless, Kurosaki teaches the revolution speed of the compressor is controlled to be increased or decreased by increasing or decreasing an amount of air flowing to the cathode inlet, whereby a power generation amount is controlled (paragraph [0007]-[0010], [0021], [0059]) (claim 3). Further, Kurosaki teaches the compressor is controlled to be a target pressure (paragraph [0007]). It is clear that a the pressure is required to be maintained within a tolerance range or a target pressure (paragraph [0007]-[0010]) which suggest that a third pressure, for instant, a pressure outside of the tolerance range or target pressure is reached, the RPM can modified to increase a raising gain value of the RPM of the air compressor when the RPM increases in order to maintain the pressure difference within the required tolerance range and therefore, avoid the breaking of the MEA. 
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki et al. (U.S. Patent Application Publication 2002/0022161) and Ikeda et al. (U.S. Patent Application Publication 2016/0276681) (also published as JP 6187599 – cited in IDS) Berlowitz et al. (U.S. Patent Application Publication 2017/0271701) as applied to claim 7 above, and further in the alternative in view of Liso (NPL, 20141) and Sveshnikova et al. (NPL, 20172).
Regarding claim 9, Kurosaki teaches the method as described above in claim 7. Further, Kurosaki teaches the first target pressure is calculated by a predetermined pressure map according to an air flow rate according to the required output of the fuel cell stack (paragraph [0007], [0049]). 
Kurosaki does not explicitly disclose the particulars of the air temperature however, Kurosaki teaches an intercooler serves as a heat exchanger, which allows the fuel cell and high-pressure 
Ikeda teaches a pressure map according to an air flow rate and temperature is prepared in order to calculate impurities so they are discharged accordingly (paragraph [0168]-[0170]). As such, it would be obvious to a skill artisan to modify the method of Kurosaki to have a predetermined pressure map according to an air flow rate and an air temperature as taught by Ikeda in order to calculate impurities so they are discharged accordingly.
In the alternative, Liso, directed to thermal modeling and temperature control of a PEM fuel cell system (title) (abstract), teaches inlet pressure difference (i.e., pressure drop), fuel stoichiometry and temperature are parameters required to be set for fuel cell operation (page 8412-8413). Liso teaches a heat exchanger is utilized for controlling the temperature of the fuel cell stack (see figure 1 and 6) (page 8417). Further, Liso teaches that higher temperature changes generate thermal stress in the fuel cell stack and reduces its lifetime while (page 8419).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kurosaki to control the air temperature in order regulate fuel cell temperature and reduce thermal stress while increasing fuel cell stack lifetime as taught by Liso. 
In the alternative, Sveshnikova, directed to effect of air conditions on PEM fuel cell performance (title), teaches a heat exchanger is used to control the inlet air temperature which increase the efficiency of the fuel cell (abstract) (pages 044301-7 to 044307-8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kurosaki to control the air temperature of the inlet as taught by Sveshnikova associated to a first target pressure and required output in order to increase efficiency of the fuel cell. 

Response to Arguments
Applicant’s argument filed on 10/05/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating limitations into the independent claims, which require further search and consideration). The limitations have been fully addressed above in view of Berlowitz.
In addition, in response to applicant’s argument against the reference individually (i.e., Applicant arguments are directed only to Kurosaki reference and did not point out the supposed errors from the secondary references), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller,  642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully states that each secondary reference is brought in to teach a limitation that the primary reference is missing or does not explicitly articulate, resulting in a combination of teachings to reject the current claims, the references are brought in to display obvious alternatives/substitutions/combinations in the art. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiser et al. (U.S. Patent 6,558,827). Reiser teaches the prevention (i.e., reduction) of oxygen crossover from the cathode to the anode by keeping the pressure of the cathode side lower than the anode side which reduces consumption of hydrogen due to crossover (C3: L60-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liso et al., Thermal modeling and temperature control of a PEM fuel cell system for forklift applications, International Journal of Hydrogen Energy, 39, pages 8410-8420 April 2014.
        2 Sveshnikova et al., Effect of ambient temperature conditions on PEM fuel cell performance, Journal of Renewable and Sustainable Energy, 9, 044301-1 to 044031-13, April 2017.